(4 Court of Claims R., p. 490.)The case differs from Crussell’s in this: that there, the cotton eame to the official custody of a quartermaster in Atlanta charged with the care of captured property ; here, the cotton was taken hy United States soldiers and shipped from *279Atlanta on a military railroad train to Nashville; hut it does not appear that it ever came to the actual custody of any officer whose duty it would have been to turn it over to the agents of the Treasury. The Court of Claims ivas divided on the point; hut the majority held that where captured property is shown to have gone into the hands of the lawful military authorities, the laxo presumes that it was regularly sold and the proceeds paid into the Treasury, and thchurden of proof to show the contrary rests on the Government. Judgment for the claimant. The defendants appeal.The Supreme Court being equally divided on tlio facts found by the Court of Claims, no opinion is delivered and no legal principle established.
Findings of the Court of Claims.
Under the apprehension that the cotton would be burned by the retreating rebel army, the claimant removed it out of the 'City, and deposited it in parcels in three different places in •the country; and after the capture of the city by the United States forces, under command of General Sherman, he voluntarily informed Captain Hade, the acting’ quartermaster in charge of captured and abandoned property, of bis cotton, and that it was not in good shipping order. Captain Hade procured him a pass through the United States military lines, to •enable him to go out and repair the- bagging and put it in ••shipping condition, and requested commandants of troops having means of transportation to aid him in bringing his •cotton in.Soon after, in September, 1804, tbe cotton was brought in on ■Government wagons, and in charge of the United States military forces, and placed únder their control in the State-road depot in Atlanta, from whence it was shipped through Chattanooga to Nashville, in Tennessee, and then loaded on to •the Louisville Eailroad cars. But the cotton identified as the claimant’s does not appear to have been taken up by the ■quartermaster at Atlanta on his official reports and returns, or to have been turned over by him to the Treasury agents. There was no evidence to show in what manner it came to the jiossession of the Treasury agents.